Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 21, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-21-00320-CV



  IN RE MICHAELS STORES, INC. D/B/A MICHAELS ART & CRAFTS
                       #2719, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-23106

                         MEMORANDUM OPINION

      On June 11, 2021, relator Michaels Stores, Inc. d/b/a Michaels Art & Crafts
#2719 filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable Tanya Garrison, presiding judge of the 157th District
Court of Harris County, to vacate the Findings and Order on Plaintiff’s Motion for
Sanctions signed June 8, 2021.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2